DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 07/11/2022 has been entered. Claims 1-2, 9, 11-14 and 18 remain pending in the application. 
Applicants amendments to the claims have overcome the rejections under 35 USC 112(d) as previously set forth in the Non-Final Office Action mailed on 04/15/2022.  
Applicants amendments to the claims have overcome the rejections under 35 USC 103 as previously set forth in the Non-Final Office Action mailed on 04/15/2022.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Maksymonko on 09/06/2022.


The application has been amended as follows: 
In the claims:
Claim 1. A compound represented by Chemical Formula 1:
[Chemical Formula I]

    PNG
    media_image1.png
    288
    298
    media_image1.png
    Greyscale

in Chemical Formula 1, 
L1 to L3 are independently a single bond or an unsubstituted phenylene group,
R1 is an unsubstituted phenyl group,
R2 is a substituted or unsubstituted group listed in Group I, and 
R3 is a substituted or unsubstituted group listed in Group I-1:

[Group I]

    PNG
    media_image2.png
    132
    673
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    163
    651
    media_image3.png
    Greyscale


[Group I-1]

    PNG
    media_image4.png
    166
    264
    media_image4.png
    Greyscale

In Groups I and I-1,
X is O or S,
 is hydrogen, a substituted or unsubstituted C1 to C30 alkyl group, or a substituted or unsubstituted C6 to C30 aryl group,
* is a linking point, and
R4 to R7 are each hydrogen. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. 

Independent claim 1 is drawn to a compound of formula 1 with the recited limitations for the groups L1 to L3 and R1 to R7 such that the claimed compound is a triarylamine wherein one of the aryl group is a 9-flourenyl group, one other is a dibenzofuran or dibenzothiophene bonded at one of two positions and the other is a small number of groups. A search of the prior art did not identify these compounds.

    PNG
    media_image1.png
    288
    298
    media_image1.png
    Greyscale

The closest prior art identified corresponds to Nakamura (US 2015/01713560). 

Nakamura broadly teaches arylamine compounds of formula (1) wherein at least one of the aryl groups is a heteroaryl group of formula (2) that can be a dibenzofuran group or a dibenzothiophene group.


    PNG
    media_image5.png
    85
    337
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    94
    334
    media_image6.png
    Greyscale


While Nakamura’s formula (1) broadly includes that the aryl groups can be any aryl group including fluorenyl groups that broadly includes the instantly claimed compounds, Nakamura does not provide sufficient motivation to select the instantly claimed compounds. For example, Nakamura does not exemplify any compounds wherein one of Ar1 to Ar3 are a fluorenyl group much less the specific 9 fluorenyl group that is further substituted by an unsubstituted phenyl group at a single position. Nakamura does not provide sufficient motivation to the ordinarily skilled artisan to have selected the specific compounds with the specific substitution from among the broad teaching of the compounds of formula (1) of Nakamura. Furthermore, Applicant has provided by way of the instant specification and declarations under 37 CFR 1.132, data that demonstrates that the combination of both a 9-fluorenyl group and a dibenzofuran or dibenzothiophene group leads to device improvements in terms of luminous efficiency in comparison to compounds of Nakamura that is demonstrated to be of both practical and statistical significance and with a number of compounds that are considered commensurate in scope with the amended claims. Neither Nakamura, nor the prior art as a whole, provide sufficient motivation to select groups for the compound of formula (1) of Nakamura in order to arrive at the instantly claimed compounds with the anticipation of such an improvement in device properties. 

Claims 2 and 9 are directed to more specific compounds of claim 1 and are allowable for the same reasons.

Claims 11-14 and 18 are drawn to devices comprising the compound of claim 1 and are allowable for the same reasons as claim 1. 

Claims 1-2, 9, 11-14 and 18 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027. The examiner can normally be reached Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Boyd can be reached on (571) 272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sean M DeGuire/
Examiner, Art Unit 1786